PER CURIAM.
We grant the petition for writ of certio-rari.
We find that there is sufficient, competent and substantial evidence in the record to support the finding of the Florida Real Estate Commission that the petitioner had violated F.S. § 475.25(1) (a), F.S.A.
The violation of the statute, and its effect, were of a technical nature and involved only one isolated transaction. See Brod v. Jernigan, Fla.App.1966, 188 So.2d 575.
*471We, therefore, grant the writ of certio-rari and quash the order of the Florida Real Estate Commission with directions to enter a substitute order finding the petitioner guilty of violating F.S. § 475.25(1) (a), F.S.A. and for the suspension of his registration as a real estate broker in Florida for a period of sixty (60) days, from the effective date of such order. See Florida Real Estate Commission v. Rogers, Fla.1965, 176 So.2d 65 and Brod v. Jernigan, supra.
It is so ordered.